DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11 and 13 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Domenig et al. (U.S. Patent No. 7,922,016).
Domenig et al. (‘016) disclose:
(concerning claim 1) a fixing member (18, see at least Figs. 3-10) {* which is used for fixing a component (e.g., 16) to a target member (12)}, the fixing member (18) comprising:
two holding portions (26, 26; see at least Fig. 6) configured to hold the target member (12, as depicted in at least Fig. 4) from both sides;
a joining portion (at 22) connecting two first ends of the two holding portions (26, 26, as depicted in Fig. 6); and
a projecting portion (24) protruding from the joining portion (22) toward an opening (opening defined between the distal free ends of the 2 holding portions 26, 26) between two second ends (i.e., each distal-free end of 26, 26) of the two holding portions (26, 26),
the two second ends (i.e., a proximal end of each holding portion 26, 26, adjacent to 22) being opposite the two first ends of the two holding portions (26, 26),
the projecting portion (24) having an end (end that includes  24a) close to the opening, the end protruding further (as depicted in at least Fig. 6) than at least one of the two second ends of the two holding portions (26, 26) in a direction where the projecting portion (24) protrudes from the joining portion (22);

* Examiner’s note: the above (and below) statements in brackets { } are examples of intended use failing to limit the structure of the claimed invention. Particularly, recitation of “which is used for fixing a component to a target member” of claim 1, and “the fixing member is used for fixing the component to an inner panel reinforcement” of claim 7, are considered as an intended use of the claimed fixing member.  The prior art must only be capable of performing said functional recitations to be applicable and in the instant case, the prior art of Domenig et al. (‘016) is indeed capable of performing the above listed functional recitation of using the fixing member for fixing a component (e.g., 16) to a target member (e.g., 12), and for fixing the component to an inner panel reinforcement.  Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

(concerning claim 8) Domenig et al. (‘016) further disclose a joined component in which a target member (12) and the fixing member (18, see concerning claim 1 above) is used for fixing a component (16) to the target member (12) are connected (as depicted in at least Figs. 7 and 8);
(concerning claims 2 and 9) the projecting portion (24) has a length to penetrate the target member (12; as demonstrated in at least Fig. 4);
(concerning claims 3 and 10) the projecting portion (24) has a protrusion (i.e., a protrusion defined by portion 24a; see Fig. 6) in a portion close to the end at a position exposed from the target member (12; Fig 4 depicts the protrusion 24a being exposed from member 12);
(concerning claims 4 and 11) the projecting portion (24) has a first maximum diameter (D1, indicated in the annotated Fig. 6 provided herein) in a portion close to a foot (foot being adjacent to 22) of the projecting portion (24), and the first maximum diameter is (D1) larger than a second maximum diameter (D2, indicated in the annotated Fig. 6) in a portion (portion 24a) close to the end; 
(concerning claims 6 and 13) the two holding portions (26, 26) extend in the direction where the projecting portion (24) protrudes from the joining portion (22; as depicted in Fig. 6); and 
(concerning claim 7) {* the fixing member is used for fixing the component to an inner panel reinforcement; see the Examiner’s note above}.


    PNG
    media_image1.png
    326
    482
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 5, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous fixing members are represented by Downey (U.S. Patent No. 2,589,482), Fong (U.S. Patent No. 10,278,886), and Bralove (U.S. Patent No. 1,296,042). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677